1    MCFARLIN LLP
     Timothy G. McFarlin (State Bar No. 223378)
2    Email: tim@mcfarlinlaw.com
     Jarrod Y. Nakano (State Bar No. 235548)
3    Email: jarrod@mcfarlinlaw.com
4
     4 Park Plaza, Suite 1025
     Irvine, California 92614
                                                            JS-6
     Telephone: (949) 544-2640
5    Fax: (949) 336-7612
6    Attorneys for Plaintiff
     JOSEPH SANCHEZ
7
8                             UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   JOSEPH SANCHEZ, an Individual,       Case No.: 8:19-cv-00669-JVS-JDE
12                       Plaintiff,       Judge: Hon. James V. Selna
                                          Courtroom: 10C
13                       v.
14   BAKER’S DRIVE-THRU, a               ORDER FOR JOINT STIPULATION
     business of unknown form; NEAL T. FOR DISMISSAL WITH PREJUDICE.
15   BAKER ENTERPRISES, a
     California corporation; and Does 1-
16   10,
17                        Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                          -1-
                                         ORDER FOR JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                                      CASE NO.: 8:19-CV-00669-JVS-JDE
1          WHEREAS, Defendants BAKER’S DRIVE-THRU; and NEAL T. BAKER
2    ENTERPRISES (collectively, “Defendants”) on one hand, and Plaintiff JOSEPH
3    SANCHEZ (“Plaintiff”), on the other hand, stipulated, through their respective
4    attorneys of record, pursuant to Federal Rule of Civil Procedure Rule 41(a), that all
5    claims and demands asserted by Plaintiff in this action shall be dismissed with
6    prejudice, each party to bear their own costs and attorney fees; and
7          WHEREAS, it appears to the Court that the terms of the stipulation appear
8    proper, and upon good cause showing,
9          IT IS HEREBY ORDERED that all claims and demands asserted by Plaintiff
10   in this action shall be and hereby are dismissed.
11         IT IS HEREBY ORDERED with prejudice, each party to bear their own
12   costs and attorney’s fees.
13
14   DATED: November 12, 2019               UNITED STATES DISTRICT COURT
15
16
17
18                                          By:     ___________________________
19                                                  Hon. James V. Selna

20
21
22
23
24
25
26
27
28
                                              -2-
                                             ORDER FOR JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                                          CASE NO.: 8:19-CV-00669-JVS-JDE
